     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 1 of 40




               IN THE UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

                               )
TANIA SMITH-ALLEN              )
                               )
     Plaintiff,                )
                               )
v.                             )             Civil Action No.: CV421-171
                               )
                               )
CHATHAM ORTHOPAEDIC            )
ASSOCIATES, P.A. and           )
SHARON M. BROMLEY,             )
                               )             JURY TRIAL REQUESTED
     Defendants.               )
_______________________________

                                 COMPLAINT

      COMES NOW, Plaintiff Tania Smith-Allen (“Ms. Smith-Allen”) by and

through her counsel of record and files this Complaint against Chatham Orthopaedic

Associates, P.A. (“Chatham Orthopaedic Associates”) and its Chief Executive

Officer, Sharon M. Bromley (CEO Bromley), and shows the Court as follows:

                               INTRODUCTION

      Ms. Smith-Allen is and remains an employee of Chatham Orthopaedic

Associates, P.A., an orthopedic medical practice in Savannah, Georgia. Chatham

Orthopaedic Associates has engaged in the remarkable, and probably unprecedented




                                    Page 1 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 2 of 40




conduct of threatening to arrest and ostensibly have prosecuted an employee for

requesting an accommodation under the ADAAA.

      In 2007, Ms. Smith-Allen was diagnosed with ovarian cancer. After a decade

of remission, cancer returned and a number of treatments ensued, including surgery

and chemotherapy.     She began work for Chatham Orthopaedic Associates in

December 2019 and informed the medical practice of her illness at that time. She

was paid only an hourly rate without benefits.      After another brief period of

remission, cancer was discovered to have metastasized in March 2020, as the viral

pandemic began. Ms. Smith-Allen has an unknown, but relatively short, period of

time to live.

      In July 2020, Ms. Smith-Allen began experiencing migraine headaches.

Despite concerns being raised to Defendant CEO Bromley, she followed through

with a plan to place Ms. Smith-Allen in an office adjacent to a loud, vibrating MRI

machine. A letter from her neurologist requesting an accommodation was ignored.

      Her immunocompromised medical condition during the circumstance of the

viral pandemic caused her oncologist to write a letter on her behalf to Chatham

Orthopaedic Associates. In his letter, the oncologist sought specific workplace

accommodations to protect Ms. Smith-Allen from the virus and other transmissible

diseases. Upon receipt of the letter, CEO Bromley initiated an effort to access Ms.

Smith-Allen’s medical records without notice to or permission from Ms. Smith-


                                    Page 2 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 3 of 40




Allen or her oncologist. CEO Bromley telephoned an individual believed, but not

known, to be employed by Ms. Smith-Allen’s medical provider and offered Ms.

Smith-Allen’s name, social security number and date of birth. Unable to access

those records, CEO Bromley summoned Ms. Smith-Allen to a meeting and accused

her of fraud, commission of a crime and threatened to forward the matter to “legal”

and to the police.   As she threatened Ms. Smith-Allen, CEO Bromley loudly

confronted her, “Do you hear me?!” Soon thereafter, CEO Bromley moved forward

with plans to move Ms. Smith-Allen’s office location to a crowded, high-traffic

office with recirculated air, directly contrary to her oncologist’s recommended

accommodation.

      Plaintiff brings this action, in part, under the Americans with Disabilities Act

Amendments Act of 2008, 42 U.S.C. §12101, et seq. (“ADAAA”) and under state

law against her employer, Chatham Orthopaedic Associates and CEO Bromley, as

set forth below.

                         JURISDICTION AND VENUE

                                         1.

      The jurisdiction of the Court is conferred pursuant to 28 U.S.C. § 1331

(federal question), and 28 U.S.C. § 1343(a)(3), (a)(4) (civil rights). The Court has

pendent jurisdiction of the state law claims stated herein under 28 U.S.C. § 1367.




                                     Page 3 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 4 of 40




                                           2.

      Venue is proper in this Court under 28 U.S.C. § 1391 because it is a district

wherein Defendants reside or do business and where a substantial part of the events

or omissions giving rise to Ms. Smith-Allen’s claims occurred. Venue is further

proper under 42 U.S.C. § 2000e-5(f)(3) because it is the district in which the

unlawful employment practices were committed.

                                      PARTIES

                                           3.

      Plaintiff Smith-Allen is a citizen and resident of the United States, who resides

in Savannah, Chatham County, Georgia. Ms. Smith-Allen has been employed by

Defendant as a surgical pre-certification specialist since December 11, 2019 and

remains employed at the time this Complaint is filed. Ms. Smith-Allen’s

employment responsibilities include scheduling surgery and performing other tasks

related to insuring a transition for both the practice and the patient from diagnosis to

surgery.

                                           4.

      Ms. Smith-Allen is and, at all relevant times was, an individual with a

disability as that term is defined by 42 U.S.C. § 12102(1).

                                           5.

      Ms. Smith-Allen is a person with a disability because she has actual physical


                                      Page 4 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 5 of 40




impairments causing substantial limitations in one or more major life activities,

because she has a record of impairment, and because Chatham Orthopaedic

Associates regarded her as having an impairment. 42 U.S.C. § 12102(1).

                                        6.

      Ms. Smith-Allen was, and remains, capable of performing the essential

functions of her job with or without reasonable accommodation. See 42 U.S.C. §

12111(8).

                                        7.

      Defendant Chatham Orthopaedic Associates is an "employer" engaged in an

industry affecting commerce within the meaning of 42 U.S.C. § 12111(5).

                                        8.

      During all times of Ms. Smith’s employment and in each of 20 or more

calendar weeks in the current or preceding calendar, Chatham Orthopaedic

Associates has employed over one hundred (100) persons for each working day in

each of 20 or more calendar weeks in the current or preceding year. 42 U.S.C.A. §§

12111(5)(a), 1981a(b)(3).

                                        9.

      Defendant Chatham Orthopaedic Associates can be served by delivering a

copy of this Complaint to its registered agent James F. Holtzclaw, M.D., 4425

Paulsen Street, Savannah, Georgia 31405.


                                    Page 5 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 6 of 40




                                           10.

      Defendant Sharon M. Bromley (CEO Bromley) is an individual employed by

Chatham Orthopaedic Associates as its Chief Executive Officer.

                                           11.

      CEO Bromley is a “person” as that term is defined in 42 U.S.C. § 12111(7)

and 42 U.S.C. § 2000e.

                                           12.

      CEO Bromley can be served with the Summons and Complaint at her

residence or place of employment in Savannah, Chatham County, Georgia.

             EXHAUSTION OF ADMINISTRATIVE REMEDIES

                                           13.

      Ms. Smith-Allen timely filed Charge of Discrimination No. 415-2021-00361

with the U.S. Equal Employment Opportunity Commission (EEOC) on December

15, 2020 and she received from the EEOC a notice of right to sue dated April 1,

2021. See attached Exhibits A and B, respectively. Ms. Smith-Allen timely files

this action within ninety (90) days of her receipt of the notice of right to sue.

                           FACTUAL BACKGROUND

                                           14.

      Ms. Smith-Allen has metastatic ovarian cancer and has been under the care of

                                       Page 6 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 7 of 40




physicians for ovarian cancer since approximately 2007.

                                        15.

      Ms. Smith-Allen was hired as a surgical pre-certification specialist with

Chatham Orthopaedic Associates on December 11, 2019.

                                        16.

      Ms. Smith-Allen informed Chatham Orthopaedic Associates of her illness,

cancer, during its consideration of her employment which consideration occurred at

a time before common knowledge of the COVID-19 viral pandemic.

                                        17.

      From the time she was employed to the present, Defendants Chatham

Orthopaedic Associates and Sharon Bromley had knowledge of her of her illness,

cancer.

                                        18.

      Ms. Smith-Allen was undergoing chemotherapy treatment at the time she

began work for Chatham Orthopaedic Associates. This treatment and its associated

immunocompromising effects were, and remain, known to Defendants Chatham

Orthopaedic Associates and Sharon Bromley.

                                        19.

      Ms. Smith-Allen halted chemotherapy treatment in March 2020, in part,

because of the immunocompromised condition associated with chemotherapy in the


                                    Page 7 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 8 of 40




time of the viral pandemic.

                                        20.

      In approximately June 2020, Ms. Smith-Allen’s migraine headaches became

chronic and severe.

                                        21.

      On July 10, 2020, Ms. Smith-Allen discussed with CEO Bromley that she

(Ms. Smith-Allen) was suffering from chronic, severe migraines and advanced-stage

cancer.

                                        22.

      Approximately one week later, knowing Ms. Smith-Allen suffered from

chronic migraine headaches, and knowing the deleterious effects of close proximity

of a Magnetic Resonance Imaging (MRI) machine to persons suffering from

migraine headaches, CEO Bromley moved forward with plans to place Ms. Smith-

Allen in an office immediately adjacent to a loud, vibrating MRI machine.

                                        23.

      Other offices were available to avoid the harm caused Ms. Smith-Allen by

placing her in close proximity to the MRI machine.

                                        24.

      On August 20, 2020, Ms. Smith-Allen presented to her supervisor a letter from


                                    Page 8 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 9 of 40




the neurologist treating her migraine headaches, Dr. Robert MacGregor, who

requested an accommodation on behalf of Ms. Smith-Allen.

                                        25.

      CEO Bromley never responded nor acted in response to the letter from Dr.

MacGregor.

                                        26.

      On October, 13, 2020, CEO Bromley, knowing still of Ms. Smith-Allen’s

immunocompromised medical condition, informed Ms. Smith-Allen that she

would again be moved to another office.

                                        27.

      Specifically, CEO Bromley informed Ms. Smith-Allen that she and her

(singular) officemate would be moved from their existing office with less come-

and-go traffic to a new office with over ten (10) other staff members with more

come-and-go traffic.

                                        28.

      CEO Bromley was asked to reconsider her decision to move Ms. Smith-

Allen to this location because of her cancer and the pandemic, but CEO Bromley

did not reconsider.

                                        29.

      During the week of October 20, 2020, Ms. Smith-Allen’s supervisor delivered


                                    Page 9 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 10 of 40




to CEO Bromley a letter from Ms. Smith-Allen’s oncologist, Dr. Bert M. Petersen,

Jr., addressed to Chatham Orthopaedic Associates.

                                        30.

      The letter from Dr. Petersen described the need for an accommodation for Ms.

Smith-Allen, as follows:

      Please be advised that my patient, Tania Smith-Allen, has been
      under my care for 5 years. She suffers with a chronic medical
      condition which has left her immunocompromised.
      Given the current environment in which we live with the COVID-
      19 pandemic, it is imperative that Tania be able to work in an
      environment where social distancing is strictly enforced.
      Ideally, a private work space is optimal to keep her safe and reduce
      her risk of infection. You are likely aware of the increased risk in an
      office setting with recirculating air where people are sitting next to
      each other as well as walking around each other for extended
      periods/ hours each day.
      I am requesting that you make every attempt to create a work
      space and environment that allows her to function with a reduced
      risk of harm to her health and well-being.

See attached Exhibit “C”.

                                        31.

      On October 26, 2020, CEO Bromley initiated an effort to access Ms. Smith-

Allen’s medical records of treatment by Dr. Petersen without notice to or permission

from Ms. Smith-Allen or Dr. Petersen.

                                        32.

      On October 26, 2020, CEO Bromley made several phone calls to SBH Health


                                    Page 10 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 11 of 40




Health System, the medical provider referenced on the letterhead of Dr. Petersen’s

letter.

                                           33.

          During one of the calls to SBH Health System on October 26, 2020, CEO

Bromley told an SBH Health System representative that she wanted to file a

complaint against Dr. Petersen and his staff because she was unable to reach Dr.

Petersen.

                                           34.

          Neither Dr. Petersen nor his staff have any record – no messages, no missed

phone calls or missed pages from the operator – trying to reach him.

                                           35.

          When CEO Bromley spoke to the SBH representative on October 26, 2020,

she never asked to speak to Dr. Petersen.

                                           36.

          Upon receipt of the threat from CEO Bromley that she would file a complaint

against Dr. Petersen, the SBH representative immediately placed CEO Bromley’s

call through to another SBH Health System representative, Ms. Nayeli Salcedo-

Santos.

                                           37.

          CEO Bromley did not know Ms. Salcedo-Santos. It was the first time she had


                                       Page 11 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 12 of 40




known of, or talked to, Ms. Saledo-Santos.

                                        38.

      Rather than seeking contact with Dr. Petersen, CEO Bromley offered Ms.

Salcedo-Santos Ms. Smith-Allen’s name, social security number and date of birth in

an attempt to access her medical records.

                                        39.

      CEO Bromley bullied Ms. Salcedo-Santos into running this information

through the SBH Health System data base, soliciting from Ms. Salcedo-Santos a

violation of Health Insurance Portability and Accountability Act (HIPAA) by

seeking confidential medical records.

                                        40.

      Ms. Salcedo-Santos reported to CEO Bromley that she could not locate Ms.

Smith-Allen in the data base she was reviewing.

                                        41.

      On October 28, 2020, CEO Bromley summoned Ms. Smith-Allen to a

meeting. CFO and Human Resources (HR) Director Carloyn Diaz was present.

                                        42.

      During the October 28, 2020 meeting, CEO Bromley stated to Ms. Smith-

Allen that she wanted to talk to her about Dr. Petersen’s letter requesting an

accommodation on behalf of Ms. Smith-Allen.


                                    Page 12 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 13 of 40




                                         43.

      During the October 28, 2020 meeting, CEO Bromley stated repeatedly to Ms.

Smith Allen that she had sought Ms. Smith-Allen’s medical records from Dr.

Petersen.

                                         44.

      During the October 28, 2020 meeting, CEO Bromley informed Ms. Smith-

Allen that she had “Googled” Dr. Petersen and that the letter from Dr. Petersen was

fraudulent.

                                         45.

      During the October 28, 2020 meeting, CEO Bromley further threatened that

she was “calling the police and turning the letter over to them.”

                                         46.

      During the October 28, 2020 meeting, CEO Bromley threatened Ms. Smith-

Allen that she was “turning it over to legal”, then loudly stated to Ms. Smith-Allen,

“Do you hear me?!”

                                         47.

      During the meeting on October 28, 2020, neither CEO Bromley nor CFO and

HR Director Diaz made any mention of accommodating Ms. Smith-Allen’s

immunocompromised medical condition.




                                     Page 13 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 14 of 40




                                        48.

      CEO Bromley and HR Director Diaz knew, or were willful in their gross,

reckless and wanton negligence, that Ms. Smith-Allen did not submit a false request

for an accommodation.

                                        49.

      CEO Bromley and HR director Diaz knew or were willful in their gross,

reckless and wanton negligence, that neither of them nor any law enforcement

officer had any authority whatsoever to have Ms. Smith-Allen investigated, arrested

or prosecuted for submitting a request for accommodation, even if the request was

intentionally false.

                                        50.

      Given her medical condition and the already difficult associated emotional

circumstances, and fearful of the lengths to which CEO Bromley might go, including

an attempt to falsely arrest and falsely imprison her, Ms. Smith-Allen was unable to

further discuss with CEO Bromley and CFO and HR Director Diaz the workplace

accommodation she needed to address her medical condition.

                                        51.

      The October 28, 2020 meeting between Ms. Smith-Allen with CEO Bromley

and CFO and HR director Diaz was a humiliating confrontation, intended to cause

and in fact did cause Ms. Smith-Allen to abandon her request for an accommodation.


                                    Page 14 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 15 of 40




                                         52.

      The October 28, 2020 meeting between Ms. Smith-Allen with CEO Bromley

and CFO and HR director Diaz intended to cause and in fact did cause Ms. Smith-

Allen severe emotional injury and distress.

                                         53.

      After learning of CEO Bromley’s conduct toward Ms. Smith-Allen during the

October 28, 2020 meeting, on October 30, 2020, Dr. Petersen emailed the doctors

who own and operate Chatham Orthopaedic Associates complaining about CEO

Bromley’s conduct.

                                         54.

      The following week, on approximately November 4, 2020, CEO Bromley

moved Ms. Smith-Allen from an office with one other co-worker to an office with

recirculating air and approximately thirteen (13) other co-workers, with (5)

additional staff upstairs who frequented the new office and an additional six (6) staff

in another nearby office who also frequented Ms. Smith-Allen’s new office.

                                         55.

      The move to a room with recirculating air, more staff, and more come-and-go

traffic dramatically increased the possibility of Ms. Smith-Allen contracting the

COVID-19 virus.




                                     Page 15 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 16 of 40




                                         56.

      On Monday, December 21, 2020, a Chatham Orthopaedics Associates

employee also stationed in the 13-person office, notified Ms. Smith-Allen that she

had tested positive for the COVID-19 virus.

                                         57.

      The anticipated and feared outcome of Chatham Orthopaedic Association’s

denial of Ms. Smith-Allen’s request for an accommodation materialized two days

later on December 23, 2020, when she tested positive for the COVID-19 virus.

                                         58.

      On December 23, 2020, Ms. Smith-Allen reported to CEO Bromley that she

had tested positive for the COVID-19 virus.

                                         59.

      After suffering lost sense of smell, shortness of breath, severe fatigue and fear

of death, and after eventually testing negative approximately two weeks later, Ms.

Smith-Allen survived COVID-19 and returned to work on January 4, 2021.

                                         60.

      In early January 2021, the harassment began again by singling out Ms. Smith-

Allen with video-monitoring of her office and disparate counseling about social

distancing in the crowded, high-traffic office in which CEO Bromley had placed Ms.

Smith-Allen.


                                     Page 16 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 17 of 40




                                         61.

       Again the same week, CFO and HR Director Diaz issued a false written

disciplinary action against Ms. Smith-Allen.

                                   COUNT ONE

         DISCRIMINATION BASED ON FAILURE TO
 REASONABLY ACCOMMODATE MS. SMITH-ALLEN’S DISABILITY
                  UNDER THE ADAAA

                                         62.

      At all times relevant to this action, Ms. Smith-Allen was a qualified individual

with a disability within the meaning of the ADAAA. 42 U.S.C. §§ 12111(8),

12102(1).

                                         63.

      At all times relevant to this action, Ms. Smith-Allen had physical impairments

that substantially limited one or more of her major life activities, including but not

limited to working. 42 U.S.C. § 12102(2)(A), 29 C.F.R. § 1630.2(i), (j).



                                         64.

      At all times relevant to this action, Ms. Smith-Allen’s physical impairments

as described herein were known to Defendants Chatham Orthopaedic Associates and

CEO Bromley.




                                     Page 17 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 18 of 40




                                        65.

      Despite her physical impairments, from the beginning of Ms. Smith-Allen’s

employment by Chatham Orthopaedic Associates on December 11, 2019 and at all

times thereafter, Ms. Smith-Allen was able to perform all essential functions of her

position as a surgical pre-certification specialist at Chatham Orthopaedic Associates

with or without a reasonable accommodation. 42 U.S.C. § 12111(8).

                                        66.

      Through her physicians and in her meetings with CEO Bromley and CFO and

HR director Diaz, Ms. Smith-Allen requested an accommodation for her disabilities

– her migraine headaches and her immuno-compromised health condition arising

out of her medically diagnosed cancer and related treatment.

                                        67.

      Through delay, unlawful medical inquiry, and intimidation causing severe

emotional injury and distress, Defendant Chatham Orthopaedic Associates

unlawfully denied Ms. Smith-Allen her requests for an accommodation.

                                        68.

      Defendant Chatham Orthopaedic Associates discriminated against Ms. Smith-

Allen in violation of the ADAAA on the basis of her disability when it denied her

the reasonable accommodations requested in October 2020. 42 U.S.C. §§ 12112(a),

12112 (b)(5)(A).


                                    Page 18 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 19 of 40




                                        69.

      As proven by Chatham Orthopaedic Associates’ accommodations of other

employees with immunocompromised health conditions, Chatham Orthopaedic

Associates would have no significant difficulty or expense in providing Ms. Smith-

Allen similar accommodations for work in October 2020. 42 U.S.C. § 12111 (10).

                                        70.

      Defendant Chatham Orthopaedic Associates           violated the ADAAA

intentionally, and with malice and reckless indifference to Ms. Smith-Allen’s

federally protected rights.   42 U.S.C. § 12112 (a), (b)(5)(A), 42 U.S.C. §§

1981(a)(2), 1981a(b).

                                        71.

      As a direct and proximate result of Defendant Chatham Orthopaedic

Associates’ failure to accommodate her disability, Ms. Smith-Allen suffered

damages, including without limitation lost income and other job-related benefits,

physical injury and severe emotional distress, mental anguish, inconvenience, loss

of enjoyment of life, and other non-pecuniary losses.

                                        72.

      Defendant Chatham Orthopaedic Associates is liable to Ms. Smith-Allen for

all such losses in an amount to be established at trial. 42 U.S.C. § 12117(a), 42

U.S.C. §§ 1981(a)(2), 1981a(b).


                                    Page 19 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 20 of 40




                                  COUNT TWO

         UNLAWFUL MEDICAL INQUIRY UNDER THE ADAAA

                                        73.

      The prohibition against discrimination on the basis of disability in regard to

the terms, conditions and privileges of employment as set forth in 42 U.S.C. §

12112(a) “shall include medical examinations and inquiries.”           42 U.S.C. §

12112(d)(1).

                                        74.

      And an employer covered by the ADAAA “shall not make inquiries of an

employee as to whether such employee is an individual with a disability or as to the

nature or severity of the disability[.]” 42 U.S.C. § 12112(d)(4)(A).

                                        75.

      CEO Bromley, for and on behalf of Chatham Orthopaedic Associates, made

inquiry as to whether Ms. Smith-Allen was an individual with a disability and/or as

to the nature and severity of the disability by calling Ms. Smith-Allen’s oncologist

and his medical office seeking her medical records – without Ms. Smith-Allen’s

knowledge or permission.

                                        76.

      An employer “shall not . . . make inquiries of an employee as to whether such

employee is an individual with a disability or as to the nature or severity of the


                                    Page 20 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 21 of 40




disability, unless such . . . inquiry is shown to be job-related and consistent with

business necessity. 42 U.S.C.A. § 12112(d)(4)(A).

                                        77.

      Defendant CEO Bromley’s medical inquiry was not job-related and consistent

with business necessity, in violation of 42 U.S.C.A. § 12112(d)(4)(A).

                                        78.

      No other employee seeking an accommodation has been subjected by

Chatham Orthopaedic Associates to a medical inquiry without consent of the

employee.

                                        79.

      Medical inquiries by managers of Chatham Orthopaedic Associates to an

employee’s medical provider regarding the employee’s medical condition or history

without the employee’s consent are inconsistent with business practices of Chatham

Orthopaedic Associates.

                                        80.

      Lawful inquiries include . . . “voluntary medical histories, which are part of

an employee health program available to employees at that work site[,]” and

“inquiries into the ability of an employee to perform job-related functions.” 42

U.S.C. § 12112(d)(4)(B).




                                    Page 21 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 22 of 40




                                         81.

      Defendant CEO Bromley’s medical inquiry, as described without limitation

in paragraphs 31-40, above, was neither voluntary nor made to inquire into the ability

of Ms. Smith-Allen’s ability to perform job-related functions and was, therefore, in

violation of 42 U.S.C. § 12112(d)(4)(B).

                                         82.

      As provided in 42 U.S.C. § 12112(d)(4)(C), “[i]nformation obtained under

subparagraph (B) [of 42 U.S.C. § 12112(d)(4)] regarding the medical condition or

history of any employee [is] subject to the requirements of subparagraphs (B) and

(C) of [42 U.S.C. § 12112(d)(3)], in that the information obtained must be “used

only in accordance with this subchapter.” 42 U.S.C. § 12112(d)(3)C).

                                         83.

      Any information obtained by CEO Bromley during and from her medical

inquiry was obtained involuntarily and in violation of other federal statutes and in

violation of the 42 U.S.C. § 12112(d)(4)(A) and (B), and, as a matter of fact and law,

the information was not and could not be “used in accordance with this subchapter.”

42 U.S.C. § 12112(d)(3)C).

                                         84.

      As a direct and proximate result of Defendants’ intentional discrimination as

set forth in this Count Two, Ms. Smith-Allen has suffered and will continue to suffer


                                     Page 22 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 23 of 40




severe emotional distress, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

                                         85.

      Defendant Chatham Orthopaedic Associates is liable to Ms. Smith-Allen for

all such losses in an amount to be established at trial. 42 U.S.C. § 12117(a), 42

U.S.C. §§ 1981(a)(2), 1981a(b).

                                  COUNT THREE

                     RETALIATION BECAUSE OF
               PROTECTED ACTIVITY UNDER THE ADAAA

                                         86.

      “No person shall discriminate against any individual because such individual

has opposed any act or practice made unlawful by this chapter or because such

individual made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this chapter.” 42 U.S.C. § 12203(a)

(emphasis supplied).

                                         87.

      Ignoring concerns related to Ms. Smith-Allen’s migraine headaches, and

failing to respond to her oncologist’s request for accommodation, CEO Bromley

moved forward and failed to reconsider her plans to relocate Ms. Smith-Allen to an




                                     Page 23 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 24 of 40




office immediately adjacent to a loud and vibrating MRI machine, knowing the harm

such placement would cause a person with Ms. Smith’s medical condition.

                                        88.

      Immediately after the request for accommodations for Ms. Smith-Allen’s

immunocompromised medical condition related to her cancer and cancer treatment,

CEO Bromley unleashed an additional strategy of harassing, humiliating and

intentionally harming Ms. Smith-Allen, accusing her of fraud and criminal conduct

in seeking the accommodations, and threatening to have her arrested and prosecuted.

                                        89.

      Immediately after Ms. Smith-Allen’s expression of opposition to CEO

Bromley’s unlawful medical inquiry, after confirming the authenticity of her

oncologist’s letter requesting specific accommodations, CEO Bromley continued

forward with her plan to move Ms. Smith-Allen to the crowded, high-traffic office

with recirculated air.

                                        90.

      CEO Bromley conjoined this humiliating harassment with unlawful

disclosure of Ms. Smith-Allen’s confidential information, invasion of her private

medical records and violation of her rights under Health Insurance Portability and

Accountability Act (HIPAA).




                                    Page 24 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 25 of 40




                                         91.

      Less than a month after Ms. Smith-Allen filed a Charge of Discrimination

with the EEOC and less than two-weeks after Ms. Smith-Allen returned from leave

caused by the COVID-19 virus, Chatham Orthopaedic Associates, through CEO

Bromley and others, further retaliated against Ms. Smith-Allen by drumming up

disparate counseling over alleged failure to social distance in her crowded, high-

traffic office with the intention of impugning Ms. Smith-Allen’s request for an

accommodation.

                                         92.

      Less than a month after Ms. Smith-Allen filed a Charge of Discrimination

with the EEOC and less than two-weeks after Ms. Smith-Allen returned from leave

caused by the COVID-19 virus, Chatham Orthopaedic Associates, through CEO

Bromley and others, further retaliated against Ms. Smith-Allen by drumming up a

written warning falsely alleging performance failures.

                                         93.

      Defendants Chatham Orthopaedic Associates and CEO Bromley violated the

ADAAA by retaliating against Ms. Smith-Allen because she requested

accommodations for disabilities arising from her medical conditions known to

Defendants, to wit, her migraine headaches and cancer. 42 U.S.C. § 12203(a).




                                     Page 25 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 26 of 40




                                            94.

       Defendants Chatham Orthopaedic Associates and CEO Bromley violated the

ADAAA by retaliating against Ms. Smith-Allen because she opposed CEO

Bromley’s unlawful medical inquiry. 42 U.S.C. § 12203(a).

                                            95.

       Defendants Chatham Orthopaedic Associates and CEO Bromley violated the

ADAAA by retaliating against Ms. Smith-Allen because she participated in an

EEOC proceeding by filing a Charge of Discrimination whereupon immediately

thereafter, CEO Bromley conducted video-monitoring of her office followed by

false allegations of failure to social distance in the crowded, high-traffic office in

which CEO Bromley had placed her and knowingly issuing a false written

disciplinary warning against her. 42 U.S.C. § 12203(a).

                                            96.

       Defendant Chatham Orthopaedic Associates may be held liable for violating

the retaliation prohibition of ADAAA, to wit, 42 U.S.C. § 12203(a).

                                            97.

       Defendant CEO Bromley may be held liable in her individual capacity for

violating the retaliation prohibition of the ADAAA. 28 C.F.R. § 35.134.1 See also,



1
  The Department of Justice (DOJ) has interpreted 42 U.S.C. § 12203 to provide for individual
liability, as follows:

                                        Page 26 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 27 of 40




Shotz v. City of Plantation, Fla., 344 F.3d 1161, 1180 (11th Cir. 2003) (individual

may be sued privately in his or her personal capacity for violating § 12203 in the

public services context).

                                              98.

       Defendants Chatham Orthopaedic Associates and Defendant CEO Bromley

are liable for the retaliatory conduct of CEO Bromley and others, and are jointly and

severally responsible for damages incurred by Ms. Smith-Allen arising out of that

retaliatory conduct.

                                              99.

       As a direct and proximate result of Defendants’ intentional violation of 42

U.S.C. § 12203(a), Ms. Smith-Allen suffered damages, including without limitation,

physical and severe emotional injury and distress, mental anguish, inconvenience,

loss of enjoyment of life, and other non-pecuniary losses all in an amount to be

proved at trial. 42 U.S.C. § 12117(a), 42 U.S.C. §§ 1981(a)(2), 1981a(b).


        (a) No private or public entity shall discriminate against any individual because that
        individual has opposed any act or practice made unlawful by this part, or because
        that individual made a charge, testified, assisted, or participated in any manner in
        an investigation, proceeding, or hearing under the Act or this part.
        (b) No private or public entity shall coerce, intimidate, threaten, or interfere with
        any individual in the exercise or enjoyment of, or on account of his or her having
        exercised or enjoyed, or on account of his or her having aided or encouraged any
        other individual in the exercise or enjoyment of, any right granted or protected by
        the Act or this part.
28 C.F.R. § 35.134. The DOJ defines a “private entity” as “a person or entity other than a public
entity.” 28 C.F.R. § 36.104 (emphasis supplied).


                                          Page 27 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 28 of 40




                                  COUNT FOUR

    COERCION, INTIMDATION, THREATS AND INTERFERENCE
  IN THE EXERCISE AND ENJOYMENT OF, AND ON ACCOUNT OF,
      HAVING EXERCISED OR ENJOYED RIGHTS GRANTED
               AND PROTECTED BY THE ADAAA

                                        100.

      “It shall be unlawful to coerce, intimidate, threaten, or interfere with any

individual in the exercise or enjoyment of, or on account of his or her having

exercised or enjoyed, or on account of his or her having aided or encouraged any

other individual in the exercise or enjoyment of, any right granted or protected by

this chapter.” 42 U.S.C. § 12203(b).

                                        101.

      Ms. Smith-Allen had a right under the ADAAA to reasonable

accommodations in the circumstances of her disabilities, to wit, migraine headaches

and cancer.

                                        102.

      In exercising and enjoying the right of requesting the reasonable

accommodation related to her migraine headaches, Ms. Smith-Allen was harassed

and intentionally harmed by Defendants CEO Bromley and Chatham Orthopaedic

Associates by moving her office and placing her immediately adjacent to a loud and

vibrating MRI machine, knowing the harm such placement would cause a person

with that medical condition.
                                     Page 28 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 29 of 40




                                       103.

      In exercising and enjoying the right of requesting the reasonable

accommodations related to her immunocompromised medical condition arising

from her cancer and cancer treatment, Defendants CEO Bromley and Chatham

Orthopaedic Associates unlawfully invaded her private medical records and made

an unlawful medical inquiry, violating Ms. Smith’s rights under Health Insurance

Portability and Accountability Act (HIPAA). Defendants followed this unlawful

conduct by harassing, humiliating and intentionally harming Ms. Smith-Allen by,

among other conduct, accusing her of fraud and criminal conduct in seeking the

accommodation, and threatening to have her arrested and prosecuted.

                                       104.

      In exercising and enjoying the right of requesting the reasonable

accommodations related to her immunocompromised medical condition arising

from her cancer and cancer treatment and related further to her participation in an

EEOC proceeding to vindicate those rights, Defendants CEO Bromley and Chatham

Orthopaedic Associates further engaged in disparate video monitoring and

counseling, and a written warning based on allegations known to be false, as

described herein above.

                                       105.

      Defendant Chatham Orthopaedic Associates intentionally coerced, intimidat-


                                    Page 29 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 30 of 40




ed, threatened and interfered with Ms. Smith-Allen in her exercise and enjoyment

of, and on account of her having exercised and enjoyed, her right to request an

accommodation, her right to oppose unlawful medical inquiry, and her right to

participate in an EEOC proceeding under, and as required by, the ADAAA. 42

U.S.C. § 12203(b).

                                      106.

      Defendant Chatham Orthopaedic Associates may be held liable for violating

the coercion prohibition of ADAAA, to wit, 42 U.S.C. § 12203(b).

                                      107.

      Defendant CEO Bromley intentionally coerced intimidated, threatened and

interfered with Ms. Smith-Allen in her exercise and enjoyment of, and on account

of her having exercised and enjoyed, her right to request an accommodation, her

right to oppose unlawful medical inquiry, and her right to participate in an EEOC

proceeding under, and as required by, the ADAAA. 42 U.S.C. § 12203(b).

                                      108.

      Defendant CEO Bromley may be held liable for violating the coercion

prohibition of ADAAA. See paragraph 95, above.

                                      109.

      As a direct and proximate result of Defendants’ intentional violation of 42

U.S.C. § 12203(b), Ms. Smith-Allen suffered damages, including without limitation,


                                   Page 30 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 31 of 40




physical and emotional distress, mental anguish, inconvenience, loss of enjoyment

of life, and other non-pecuniary losses, all in an amount to be established at trial. 42

U.S.C. § 12117(a), 42 U.S.C. §§ 1981(a)(2), 1981a(b).

                                   COUNT FIVE
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESSS

                                         110.

      Ms. Smith-Allen suffered financial losses and severe emotional distress as a

result of the intentional, reckless and wanton conduct of Defendants CEO Bromley

and Chatham Orthopaedic Associates. Their actions and failures to act related to

CEO Bromley’s harassing, humiliating and intentional conduct resulted in harm to

Ms. Smith-Allen.

                                         111.

      CEO Bromley’s accusations of fraud and criminal conduct, and threatening to

have Ms. Smith-Allen arrested and prosecuted for requesting an accommodation for

her cancer is so outrageous in character, and so extreme in degree, as to go beyond

all possible bounds of human decency. Such conduct is atrocious and utterly

intolerable in a civilized community and no reasonable person could be expected to

endure it.

                                         112.

      Similarly, CEO Bromley’s intentional and knowing placement of Ms. Smith-

                                      Page 31 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 32 of 40




Allen in an office adjacent to a loud and vibrating MRI machine immediately after

learning of her migraine headaches and her placement of Ms. Smith-Allen in a

crowded, high-traffic, office with recirculating air immediately after Ms. Smith-

Allen, through her oncologist, requested an accommodation for precisely the

opposite working environment is so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of human decency. Such conduct on

behalf of CEO Bromley, alone and combined with the knowing failure to act to

prevent such conduct by Chatham Orthopaedic Associates, is atrocious and utterly

intolerable in a civilized community and no reasonable person could be expected to

endure it.

                                       113.

      The humiliation, embarrassment and related injuries, both physical and

emotional, suffered by Ms. Smith-Allen are a direct, legal and proximate result of

these Defendants’ extreme and outrageous conduct.

                                       114.

      The actions of Defendants CEO Bromley and Chatham Orthopaedic

Associates were taken in furtherance of their conscious, intentional, and deliberate

plan and purpose and Defendants are jointly and severally liable for this conduct in

an amount to be proved at trial.




                                    Page 32 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 33 of 40




                                   COUNT SIX
                   NEGLIGENT AND WRONGFUL HIRING,
                     RETENTION, AND SUPERVISION

                                        115.

      Defendant Chatham Orthopaedic Associates had a duty, owed to Ms. Smith-

Allen, to prevent and correct unlawful workplace conduct of the nature described in

this Complaint.

                                        116.

      Chatham Orthopaedic Associates had a duty to know, should have known,

and did actually know that the individual for whom liability is sought under certain

Counts of this Complaint, to wit, Defendant CEO Bromley, had an employment

history and reputation for such workplace conduct and was not suitable for her

particular employment with Defendant.

                                        117.

      It was foreseeable to Chatham Orthopaedic Associates that CEO Bromley

would engage in the described conduct against Ms. Smith-Allen, and Chatham

Orthopaedic Associates had a duty not to continue CEO Bromley’s employment or

to take other means which were reasonably calculated to ensure that such conduct

would not occur.

                                        118.

      Chatham Orthopaedic Associates hired and continued the employment of

                                    Page 33 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 34 of 40




CEO Bromley, violating its duty to Ms. Smith-Allen.

                                         119.

      At all relevant times, CEO Bromley was subject to the direction and control

of Chatham Orthopaedic Associates.

                                         112.

      Chatham Orthopaedic Associates owed Ms. Smith-Allen a duty to exercise

due skill, care and judgment not to employ in positions of authority those who had

an employment history and reputation for workplace conduct of the nature described

in this Complaint.

                                         121.

      Chatham Orthopaedic Associates was negligent in that it failed to exercise

that degree of care followed by ordinary and prudent employers, corporations, and/or

supervisors in providing management and supervision free from such workplace

conduct under the same or similar circumstances.

                                         122.

      Chatham Orthopaedic Associates failed to adequately supervise its managers

and supervisors to make sure they were fulfilling their legal obligations not to subject

their subordinates to workplace conduct of the nature described in this Complaint,

including Ms. Smith-Allen.




                                      Page 34 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 35 of 40




                                       123.

      Chatham Orthopaedic Associates failed to properly train its managers and

supervisors concerning their legal obligations not to engage in such conduct toward

their subordinates.   Indeed, Carolyn Diaz, Chatham Orthopaedic’s CFO and

ostensible “Human Resources Director” has little, if any, training as a human

resources professional.

                                       124.

      The negligent actions and inactions of Chatham Orthopaedic Associates

caused Ms. Smith-Allen significant financial loss, physical injury, emotional

distress, humiliation, embarrassment and other damages.

                                       125.

      As a direct, legal and proximate result of said Defendant Chatham

Orthopaedic Associates’ negligence and the violations of the duty it owed to Ms.

Smith-Allen, Ms. Smith-Allen was and remains damaged in an amount to be proved

at trial. Chatham Orthopaedic Associates is liable for those damages.

                                COUNT SEVEN
                          EXPENSES OF LITIGATION

                                       126.

      The misfeasance and wrongful conduct of Defendants CEO Bromley and

Chatham Orthopaedic Associates evidences bad faith, vexatiousness, and stubborn


                                    Page 35 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 36 of 40




litigiousness and was carried out with such conscious and reckless disregard of the

rights of Ms. Smith-Allen’ rights that such conduct on the part of Defendants entitles

Ms. Smith-Allen to recover her reasonable costs and expenses, including, but not

limited to, attorneys’ fees, incurred in connection with this action.

                                         127.

      Ms. Smith-Allen is entitled to recover from Defendants all costs of the

prosecution of this matter, including reasonable attorney's fees, under O.C.G.A. §

13-6-11 and other applicable law.

                                  COUNT SEVEN
                              PUNITIVE DAMAGES

                                         128.

      The actions of Defendants CEO Bromley and Chatham Orthopaedic

Associates demonstrate willful misconduct, malice, wantonness, oppression, and an

entire want of care to a degree that raises the presumption of conscious indifference

to consequences and justifies an award of punitive damages.

                                         129.

      The actions of Defendants CEO Bromley and Chatham Orthopaedic

Associates demonstrate a willful and wanton intent to cause harm, and did in fact

cause substantial harm to Ms. Smith-Allen.




                                      Page 36 of 40
     Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 37 of 40




                                         130.

      In retaliating against Ms. Smith-Allen in violation of 42 U.S.C. § 12203(a),

and in coercing, intimidating, threatening and interfering with Ms. Smith-Allen in

her exercise and enjoyment of her rights under the ADAAA, Defendants CEO

Bromley and Chatham Orthopaedic Associates “engaged in a discriminatory

practice or discriminatory practices with malice or with reckless indifference to the

federally protected rights of an aggrieved individual.” 42 U.S.C.A. § 1981a(b)(1).

                                         131.

      As a result of the foregoing, and pursuant to O.C.G.A. § 51-12-5.1, 42

U.S.C.A. § 1981a(b)(1), and other applicable law, Ms. Smith-Allen is entitled to

recover from Defendants’ CEO Bromley and Chatham Orthopaedic Associates

punitive damages in an amount to be determined at trial for the purpose of punishing

these individual Defendants and deterring the repetition of such conduct.

                                  COUNT EIGHT
                                  RATIFICATION

                                         132.

      With respect to all Counts of this Complaint, Chatham Orthopaedic

Associates ratified the conduct of its management employee, CEO Bromley, due to

knowledge by the Chatham Orthopaedic Associates of CEO Bromley’s unlawful

intentional, reckless, wanton and negligent conduct as set forth herein or to be further


                                      Page 37 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 38 of 40




proved at trial, and its subsequent actions or inaction, including the failure to take

measures necessary to remedy the employee conduct.

                                        133.

      As a direct, legal and proximate result of the stated conduct and ratification

thereof, Ms. Smith-Allen suffered financial losses, humiliation, embarrassment,

physical injury, severe emotional injury and distress, related injuries and other

damages to be proved at trial.

                                        134.

      Chatham Orthopaedic Associates is liable for Ms. Smith-Allen’s injuries

arising out of Chatham Orthopaedic Associates’ ratification of CEO Bromley’s

conduct in an amount to be proved at trial.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays:

      a)     For her claims to be tried before a jury;

      b)     For Judgment to be entered against Defendants for their violations of

             Ms. Smith-Allen’s rights under state and federal law and under his

             contract of employment;

      c)     For Judgment requiring Defendants to make Ms. Smith-Allen whole by

             reimbursing her for out-of-pocket losses as well as lost wages in an

             amount equal to the sum of any wages, salary, employment benefits or

                                     Page 38 of 40
Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 39 of 40




       other compensation or benefits denied or lost as a result of their

       violation of Ms. Smith-Allen’s rights under state and federal law,

       together with interest thereon;

 d)    For Judgment requiring Defendants to compensate Ms. Smith-Allen for

       her mental and emotional injury and distress suffered as a result of their

       violation of her rights under state and federal law;

 e)    For Judgment awarding Ms. Smith-Allen punitive damages against

       each Defendant as appropriate in an amount determined by a jury;

 f)    For an Order granting Ms. Smith-Allen a reasonable attorney’s fee and

       reimbursement for reasonable expert witness fees together with any and

       all other costs associated with this action, as provided by law;

 g)    That Ms. Smith-Allen be awarded prejudgment and post-judgment

       interest;

 h)    For a permanent injunction enjoining Defendants and their successors,

       deputies, agents, employees, attorneys, and those acting in concert with

       them, from engaging in any employment practice or policy which

       interferes with, or fails to fulfill, their obligations under federal and

       state law;




                               Page 39 of 40
    Case 4:21-cv-00171-WTM-CLR Document 1 Filed 06/08/21 Page 40 of 40




     i)    For an order requiring Defendants and their managerial employees to

           complete training regarding their employees’ rights under federal law;

           and

     j)    For such further relief as necessary to fulfill the purposes of the federal

           and state laws under which Ms. Smith-Allen brings his claims, or as the

           Court otherwise deems just and proper.


     RESPECTFULLY SUBMITTED, this 7th day of June, 2020.



                                             /s/ S. Wesley Woolf____
                                             S. WESLEY WOOLF
                                             Georgia Bar No. 776175
                                             Attorney for Plaintiff

WOOLF LAW FIRM
408 East Bay Street
Savannah, Georgia 31401
T: (912) 201-3696
F: (912) 236-1884
woolf@woolflawfirm.net




                                   Page 40 of 40
